                 Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 1 of 11

                                                                                                      1



                                        UNITED STATES DISTRICT COURT

                                                 DISTRICT OF IDAHO

                                                 SOUTHERN DIVISION


                     KENT WILLIAMS,                )                Case No. CV20-08-REB
                                                   )
                          Plaintiff,               )
                                                   )                    Boise, Idaho
                          vs.                      )                  October 5, 2020
                                                   )
                     DEPUTY WARDEN McKAY, et al,   )
                                                   )
                          Defendants.              )
                                                   )
                     . . . . . . . . . . . . . . . )



                                               VOLUME I OF I
                             TELEPHONIC HEARING ON TEMPORARY RESTRAINING ORDER
                                    BEFORE THE HONORABLE RONALD E. BUSH
                                      UNITED STATES MAGISTRATE JUDGE




                     APPEARANCES:

                     For the Defendants:                       MR. BRADY JAMES HALL
                     (by telephone)                            Moore, Delia, Kraft & Hall
                                                               P.O. Box 6756
                                                               Boise, Idaho 83707



                     COURT RECORDER:                           TRANSCRIPTION BY:

                     LORETTA CASE                              TAMARA A. WEBER, CSR
                     U.S. District Court                       P.O. Box 387
                                                               Caldwell, Idaho 83606




                     Proceedings recorded by electronic recording.             Transcript
                     produced by transcription service.




1 of 11 sheets                             Page 1 to 1 of 33                            10/12/2020 07:45:18 PM
                         Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 2 of 11

                                                                                                    2



                                                                 I N D E X

                             GOVERNMENT'S WITNESS:                            PAGE    LINE

                                  MADDOX, Bobby Ray
                             Direct Examination by Mr. Hall                     5         22
                             Examination by the Court                          11          2
                             Redirect Examination by Mr. Hall                  17         19




10/12/2020 07:45:18 PM                             Page 2 to 2 of 33                           2 of 11 sheets
                           Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 3 of 11
                                                                           3                                                                               5
 1                     (Proceedings begin.)                                         1              MR. HALL: I do, Your Honor.
 2               COURT: All right. Ms. Case, if you'll call the                     2              COURT: Okay. Then Lieutenant Maddox, I had asked Mr.
 3    matter, please.                                                               3   Hall to call you as a witness in this hearing so we can inquire
 4               CLERK: Yes, Your Honor. The Court will hear at this                4   of you as to the circumstances that exist today in regard to my
 5    time the motion hearing in Civil Case No. 20-08, Kent Williams                5   order that Mr. Williams be provided with a facility at the
 6    versus Deputy Warden McKay. Mr. Williams I don't believe is                   6   penitentiary for him to participate in the hearing. And I've
 7    appearing and for defense counsel, if you could state your                    7   received information about whether or not he's willing to do so
 8    appearance.                                                                   8   or why he might not be willing to do so but I want to make a
 9               MR. HALL: Brady Hall, attorney for the defendants.                 9   record of that. So, Ms. Case, if you'll swear in Lieutenant
10               COURT: All right. Mr. Hall, is there anyone else                 10    Maddox, please.
11    in -- at your end of things?                                                11               CLERK: Yes, Your Honor. Lieutenant, if you could
12               MR. HALL: Just my assistant in my office here. I have            12    raise your right hand, please.
13    a correctional lieutenant on standby, Bobby Maddox. He was the              13                       (BOBBY RAY MADDOX is sworn.)
14    one who was organizing the hearing and secured a conference room            14               CLERK: Thank you. Just for our record, sir, if you
15    and a speaker phone as the Court had ordered and advised the                15    could spell -- excuse me, state your full name and spell your
16    Court on Saturday in a declaration that Mr. Williams was                    16    last.
17    refusing to be escorted in accordance with IDOC protocols and               17               WITNESS: Okay. My name is Bobby, common spelling,
18    directives. He will not wear a mask and he will not wear a                  18    Ray, R-a-y, Maddox, M-a-d-d-o-x.
19    smock.                                                                      19               CLERK: Thank you.
20               It was confirmed moments ago from Mr. Maddox that he             20               COURT: All right. Mr. Hall, go ahead.
21    again spoke with Mr. Williams and he refuses to wear his smock              21               MR. HALL: Thank you, Your Honor.
22    or mask. According to Mr. Maddox, Mr. Williams said that he may             22                             DIRECT EXAMINATION
23    reconsider if the judge orders him to do so. This is                        23    QUESTIONS BY MR. HALL:
24    frustrating --                                                              24    Q.   Lieutenant Maddox, would you please state your position at
25               COURT: Well, Mr. Hall -- Mr. Hall, I'm going to                  25    the Idaho Department of Corrections.

                                                                           4                                                                               6
 1    interject. I do want you to get Lieutenant Maddox on the line                 1   A.   Yes, sir. I am a correctional lieutenant for the Idaho
 2    and I just -- I want a record made of this and so I'll ask you                2   State Correctional Center.
 3    to call him, please, and inquire of him as to the reasons why                 3   Q.   And how long have you held that position?
 4    Mr. Williams is not available. I just need to get a record so I               4   A.   It has been about two years now.
 5    know exactly what I'm dealing with here, please.                              5   Q.   And as part of your job duties, have you been recently
 6               MR. HALL: Absolutely, Your Honor. I just sent an                   6   appointed to correspond and be the point of contact with Mr.
 7    e-mail to Mr. Maddox to appear on the conference call.                        7   Williams?
 8               COURT: All right. Well, while he's joining the call,               8   A.   That is correct.
 9    then we'll just -- so the record is clear from the outset,                    9   Q.   And what is your understanding as to Mr. Williams' current
10    we're on a telephone conference call for the purpose of the                 10    housing?
11    Court hearing from the parties in regard to a motion for                    11    A.   Presently, Mr. Williams is on suicide watch or -- he's on a
12    temporary restraining order that was filed by Mr. Williams. The             12    level of suicide watch that we call close observation.
13    Court entered an order setting up this hearing with instructions            13    Essentially he has been in that status for numerous weeks now.
14    to the Idaho Department of Correction to make a facility                    14    He's expressed his verbal refusal to comply with any kind of
15    available to Mr. Williams at the penitentiary for him to                    15    risk assessment or suicide assessment from our mental health and
16    participate.                                                                16    clinical staff so they could assess him and deem appropriate a
17               Mr. Hall, Kenneth Shumard who's the staff attorney in            17    more -- or a less restrictive housing environment. So due to
18    my chambers working with me on this case is also on the line.               18    that, he has been on a prolonged suicide watch.
19               MR. HALL: Your Honor, I think Lieutenant Maddox may              19    Q.   Is it your understanding that Mr. Williams has made threats
20    have just joined.                                                           20    of self harm as well as self homicidal intentions to staff?
21               LIEUTENANT MADDOX: Yes, I did. Here I am, sir.                   21    A.   Yes, sir. He pretty much daily submits concern forms
22               COURT: Okay. Mr. Hall, let's begin then if you'll, as            22    stating that by speaking to him, the clinicians invoke homicidal
23    an officer of the court, vouch for the identity of Lieutenant               23    and suicidal thoughts in him. He's also made a number of verbal
24    Maddox from his voice and from the arrangements that you've made            24    threats to staff including myself personally, statements such
25    with him.                                                                   25    as, "If I get an opportunity, I'm going to go after staff, take
3 of 11 sheets                                                           Page 3 to 6 of 33                                             10/12/2020 07:45:18 PM
                         Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 4 of 11
                                                                     7                                                                               9
 1   as many of them out as I can in the process," things of that             1              So -- and the reason for that, our facility was kind of
 2   nature, and then he keeps reiterating his suicidal thoughts.             2   the first outbreak in the South Boise Correctional Complex. I
 3   Q. Now, Lieutenant Maddox, you're aware that the Court has               3   think we totaled over a thousand inmates that ultimately tested
 4   directed IDOC by way of an order to provide Mr. Williams a               4   positive so we are still following those mandates to help
 5   conference room and access to a speaker phone at ISCC for                5   prevent any spread or any infection of Mr. Williams or anyone
 6   purposes of this hearing?                                                6   else.
 7   A. Yes, sir.                                                             7   Q. Now, because of Mr. Williams' status on suicide watch and
 8   Q. And were those arrangements made by IDOC?                             8   recent ideations of suicide and homicide, is it even possible to
 9   A. They were. We arranged for an office in our A Block housing           9   escort Mr. Williams where he will not have any contact with any
10   unit. It has carpet and it's a smaller area so there's less             10   security staff?
11   echo. We spoke with Mr. Williams and expressed our intention to         11   A. There is not while he's on suicide watch. The cell that he
12   bring him into this area where there's access to a speaker phone        12   is in is specifically designed to prevent like being able to
13   so he can participate in this hearing.                                  13   fashion any kind of noose or hanging or anything like that. We
14            He -- and yes, those arrangements were made. We did            14   did propose to him attempting to do the hearing in the cell that
15   speak to him regarding the manner of clothing that would be             15   he was in but he refused to participate with that as well.
16   required as he's still on suicide watch and the requirements to         16   Q. And I want to ask you some questions about the anti-suicide
17   wear a mask for -- for the prevention of the spread of the              17   smock. Has Mr. Williams demanded clothing?
18   Covid-19 virus.                                                         18   A. Uh-huh.
19   Q. And has Mr. Williams refused to be escorted to the                   19   Q. Is that a yes?
20   conference room for this hearing?                                       20   A. Yes, he has.
21   A. Yes, he has. He --                                                   21   Q. And are there security concerns with providing Mr. Williams
22   Q. And has he refused to wear a mask that is required pursuant          22   prison-issued clothing more than just the suicide smock for this
23   to IDOC directives due to the Covid-19 pandemic?                        23   hearing?
24   A. That is correct. I asked him if he would comply with that            24   A. I'm sorry. Can you repeat the question, sir?
25   this morning and he indicated that he would not. And then               25   Q. Are there any security concerns with providing Mr. Williams
                                                                     8                                                                             10
 1   shortly before the scheduled hearing, about 1:35, I asked him            1   standard issue prison clothing, a shirt, pants, for purposes of
 2   again on video if he would be willing to comply with wearing the         2   this hearing?
 3   mask and his suicide smock so that we could escort him to the            3   A. Yes, sir. There's basically two main reasons. Anything --
 4   appropriate area for his hearing. He indicated that he refused           4   if we were to provide him clothing and he were to engage in any
 5   to do both unless specifically ordered to by the judge.                  5   kind of self-injurious behavior or if he were to receive that
 6   Q. And did you also advise Mr. Williams on Friday of the                 6   clothing and refuse to relinquish it. In his status on suicide
 7   process that IDOC would follow to escort him from his cell in            7   watch, he's not allowed to possess that kind of item so if he --
 8   suicide watch to the conference room?                                    8   if we had to immediately intervene on an attempt of self-injury,
 9   A. Yes, I did.                                                           9   it would put staff -- staff and Mr. Williams at risk of possible
10   Q. And did he indicate his intentions to refuse to wear a mask          10   injury, especially given his repeated threats against staff
11   and suicide smock at that time?                                         11   members.
12   A. So there were two separate conversations I had with him on           12              The other one being if he simply refused to relinquish
13   Friday. In the first one, he overtly refused to do both. In             13   it and was doing nothing with it at that time, with him being on
14   the second one, he was noncommittal about whether he would or           14   suicide watch, we would normally, given his refusal to
15   would not and said that he would make that decision the day of          15   relinquish the items, initiate a planned use of force to
16   the hearing.                                                            16   retrieve those items. We would of course utilize them in an
17   Q. Now, why is it important that Mr. Williams wear a mask while         17   amount of force necessary but that's going to be determined by
18   being escorted with security staff and during the hearing?              18   his actions.
19   A. So basically, our -- our directive from our chief of prisons         19   Q. Understood. And one final question. Lieutenant Maddox,
20   is that all staff and inmates are required to wear masks while          20   would it be reasonable and appropriate to transport Mr. Williams
21   on duty while in the facility. That's an expectation that we            21   naked to his hearing?
22   require of all inmates during any escort, any kind of transport,        22   A. Absolutely not. It's always our requirement that if we are
23   they have to wear a mask to and from and during it. The only            23   escorting any offenders that they be properly dressed. To
24   exceptions being like while they're sleeping in their bunk areas        24   escort an inmate through the facility in the nude I think would
25   or if they're eating or drinking.                                       25   be highly inappropriate.
10/12/2020 07:45:18 PM                                             Page 7 to 10 of 33                                                      4 of 11 sheets
                           Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 5 of 11
                                                                        11                                                                           13
 1               MR. HALL: No further questions, Your Honor.                    1   A.    Yes, sir.
 2                                EXAMINATION                                   2   Q. And is he leaving the cell for other purposes in the time
 3    QUESTIONS BY THE COURT:                                                   3   that he's been on suicide watch?
 4    Q. All right. Lieutenant, describe for me this suicide smock.             4   A.    The only time that he has left that cell while on watch, he
 5    A.   Okay. It is a heavy -- it's a dark green heavy canvas -- I           5   has not taken -- or has not requested a shower to my knowledge.
 6    don't know how to describe it other than like a smock or like a           6   I would have to look at our logs. If he would have, he would
 7    tunic. It fastens with Velcro and it covers up the person's               7   have been in that smock. And I think he was pulled out at one
 8    bodies for their dignity. But it cannot, without some kind of             8   point a couple weeks ago just for like a cell search. He wore
 9    great force or a tool, be taken apart and utilized to make a              9   that smock. It's the only piece of clothing that they are
10    noose or anything else like that. So it's a very tough item of          10    typically allowed. They are also sometimes offered a pair of
11    clothing that's specifically designed for those who have been           11    paper underwear like disposable paper underwear as well that
12    deemed a potential suicide risk.                                        12    goes with the smock.
13    Q. Well, you can visualize it. I can't so I'm not sure. Are             13    Q. Otherwise he has no underclothing underneath his smock?
14    the arms free when one's wearing a suicide smock?                       14    A.    That is correct.
15    A.   Yes. It does not have -- it basically hangs off of the             15    Q. Okay. So I'm still not clear. You don't know whether he
16    shoulders. It doesn't have sleeves. It's kind of like a giant           16    has left the cell at any time in the time that he's been on
17    heavy thick tank top but that fastens together in the front.            17    suicide watch?
18    Q. All right. So it has no sleeves.                                     18    A.    I know he was restrained and removed from the cell so that
19    A.   Correct.                                                           19    staff can conduct a cell search. To my knowledge, he has not
20    Q. It has no holes like a tank top t-shirt where you could put          20    accepted any offer to go and take a shower, for example. He's
21    your arms through.                                                      21    been remaining in that cell and has not been coming out.
22    A.   Uh-huh.                                                            22    Q. So my understanding from the materials that have been
23    Q. Is that correct?                                                     23    supplied or that have been filed in this matter are that he has
24    A.   Basically, yes. So it has -- they have two areas that like         24    been on suicide watch in this cell since July 10 of 2020.
25    overlap over the shoulders and they fasten together and then            25    A.    I would have to double-check. That sounds accurate to me.
                                                                        12                                                                           14
 1    they come together in the center and kind of like a button-up             1   Q. All right. But that's what the affidavits or declarations
 2    shirt. They fasten together with the Velcro in the center.                2   and the briefing say. I forget exactly where it's located in
 3    Q. And how far down the body does it extend?                              3   the materials I reviewed. So in that time period, he's not --
 4    A.   To about the knees.                                                  4   he's never been out of his cell except when he was removed for a
 5    Q. All right. So when someone's wearing it, they're not able              5   cell search?
 6    to extend their arms or use their arms in any way? Is that                6   A.    That is my knowledge. Last we were looking at the logs, I
 7    correct?                                                                  7   don't believe he has accepted a shower. He recently requested
 8    A.   They can extend their arms. It doesn't actually like hang            8   like a haircut but I don't know that he has taken up any offer
 9    off of their arms at all. So as long as they're not in like any           9   for a shower.
10    kind of restraints, they have full range of motion and ability.         10    Q. I assume then he has a toilet and running water in there?
11    It's really just designed to provide some coverage and dignity          11    A.    Yes, he does.
12    without creating a risk to their suicide. It's not like a               12    Q. Okay. And is that -- how do you communicate with him? I
13    restraint jacket or anything that's restrictive.                        13    mean not -- I assume speaking the English language but how
14    Q. Except that they can't -- I gather it's fastened in a way            14    physically is that accomplished?
15    that they can't get it over their head. Is that right?                  15    A.    Physically, it's done at his door. The door to his cell has
16    A.   Over their head?                                                   16    a large window where I can see like his entire cell, his entire
17    Q. Yeah. In other words, they can't take it off themselves?             17    body, and then we have like some perforations that are built
18    A.   They can take it off. It's only held together with -- it's         18    into the door to allow unimpeded speech to and from. So every
19    only held together with the Velcro. It would give way like              19    time that I go and speak with him, it's through the cell door.
20    under any kind of weight or anything like that.                         20    Audibly through those perforations in the door.
21    Q. Okay. What clothing is Mr. Williams provided with in his             21    Q. Okay. And do you have a slot that meals are provided to him
22    cell at this time?                                                      22    through?
23    A.   As far as clothing, it's only that smock.                          23    A.    Yes, sir. We call it a utility port. It's secured with a
24    Q. All right. And so are you the person that has communicated           24    padlock and any time that he needs to receive food or any kind
25    directly with Mr. Williams about these things?                          25    of other item like toilet paper, it's through that port.
5 of 11 sheets                                                      Page 11 to 14 of 33                                             10/12/2020 07:45:18 PM
                          Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 6 of 11
                                                                          15                                                                                17
 1   Q.   All right. So he has filed two handwritten documents in                   1   think that he has submitted evidence in support of that. Now, I
 2   regard to this motion, the initial motion and then a further                   2   recognize the Court's concerns that Mr. Williams is not being
 3   document that was filed last week I think. What is your                        3   provided with adequate process to make the record he needs so I
 4   understanding about how he was able to have paper and pen or                   4   understand the paradox there.
 5   pencil to write those documents?                                               5              I'm fine with some limited questioning of this witness
 6   A.   It's my understanding that he -- I know that --                           6   to the extent he has personal knowledge, but I don't think it
 7              MR. HALL: Your Honor, can I interject, please?                      7   really changes the underlying concerns here and the
 8              COURT: Sure you can.                                                8   considerations that the Court needs to take in place.
 9              MR. HALL: I'm not sure that this witness has the                    9              COURT: All right. Mr. Hall, that's fine. We'll end
10   foundation to testify as to everything that's occurred since Mr.             10    that portion of my inquiry of him and I'll make a decision about
11   Williams has been on suicide watch. Lieutenant Maddox was                    11    whether to set it for an evidentiary hearing.
12   brought in fairly recently this past month to kind of coordinate             12               I am interested in hearing -- and if you want to follow
13   some more recent efforts. So he may not have personal knowledge              13    up on any of those questions I asked of him, then certainly you
14   as to all of the filings that have been made by Mr. Williams or              14    should feel free to do so. And then after that, I have some
15   how they were conducted. I think he can speak to some recent                 15    further questions for you. Did you wish to follow up on any of
16   time but I also don't know to what extent that's really relevant             16    the questions that I'd asked of Lieutenant Maddox?
17   to today's hearing which is not scheduled as an evidentiary                  17               MR. HALL: A couple, Your Honor.
18   hearing.                                                                     18               COURT: Go ahead.
19              COURT: Well, I understand that, Mr. Hall. I'm trying              19                             REDIRECT EXAMINATION
20   to get my arms around the circumstances so I can make a decision             20    QUESTIONS BY MR. HALL:
21   about what else to do, if anything. And as you might imagine,                21    Q. Lieutenant Maddox, does the anti-suicide smock in any way
22   from the Court's view of all of this, it's a little difficult to             22    impair -- or would it in any way impair Mr. Williams' ability to
23   do that when what I'm dealing with is an inmate who's making                 23    walk or use his hands and arms during the hearing?
24   representations in a written form but is not appearing and I                 24    A.    None whatsoever.
25   appreciate the reasons that IDOC says that that's the case and               25    Q. And the same with the mask. Would having Mr. Williams wear

                                                                          16                                                                                18
 1   it's his choice, not their choice.                                             1   a mask to prevent the spread of Covid-19 in any way impair his
 2              But I'm trying to get some sense about the issues that              2   ability to be escorted to the hearing and sit at the conference
 3   he's raised given the fact that as recently as the 3rd of                      3   table and participate by phone?
 4   September, he's filed a handwritten document and the State is                  4   A.    No, sir. I don't foresee any possible reason why that would
 5   telling me that he can't have any of those things, paper or pen,               5   prevent that. We all have to and we all do it successfully. We
 6   on suicide watch.                                                              6   use phones and radios and stuff while we wear our masks as well.
 7              So if Lieutenant Maddox has an understanding about                  7   So I don't see that being a hindrance at all.
 8   that, then I'd like to hear that even if he doesn't have                       8   Q. Okay. And are you aware of currently the procedures that
 9   firsthand knowledge. If he doesn't, he can say so. And Mr.                     9   are in place that will -- that attempt to strike a balance
10   Hall, if you would rather I simply not inquire of these things               10    between the security and health concerns with Mr. Williams'
11   in the context of a TRO, then we can set it for an evidentiary               11    status on suicide watch and at the same time, his right to
12   hearing. I don't intend to -- certainly not trying to surprise               12    access the courts?
13   you with anything. I'm just trying to get to the bottom of                   13    A.    Yes, sir. I've spoken to Williams on a few occasions trying
14   enough of this so I can decide what needs to be done.                        14    to initially on this last Friday before the hearing just to try
15              So would you like me to set an evidentiary hearing?               15    to see where his thoughts were on that because I know he had
16              MR. HALL: Your Honor, it --                                       16    some history of refusing to wear a mask and such. So I spoke to
17              COURT: You needn't feel like your response is going to            17    him about that to see where he was at so that we can try to get
18   make me unhappy. Whichever way you think is appropriate for                  18    ahead of any particular -- any potential roadblocks to getting
19   your client, that's what you should do.                                      19    him to the hearing.
20              MR. HALL: Well, I appreciate that, Your Honor. I am               20               He indicated at that time of course that he wouldn't
21   concerned about the record on this.                                          21    wear a mask or wear the smock. The mask being of course for
22              COURT: Okay.                                                      22    health reasons and the smock for his dignity. I've spoken to
23              MR. HALL: I'm trying to take this in stages and I                 23    him about alternatives. First on Friday proposed potentially
24   would -- I would expect the parties and the Court to do it as                24    doing it in the cell that he was in through the cell window. He
25   well. Currently, Mr. Williams has a motion for TRO and I don't               25    was not amenable to that idea at all due to the echo and the
10/12/2020 07:45:18 PM                                                  Page 15 to 18 of 33                                                          6 of 11 sheets
                          Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 7 of 11
                                                                        19                                                                              21
 1    sound.                                                                      1   requests regarding that but I think his requests have been very
 2               We had proposed bringing like a speaker phone outside            2   much labor intensive and require a lot more than what we can
 3    of his cell. Again, today, I reiterated the potential to bring              3   typically offer with our staffing.
 4    a phone by the cell and as well as the potential for maybe doing            4   Q. And describe for the Court the security concerns that come
 5    a Zoom call. Like position a laptop outside of his cell to                  5   with providing paper to an inmate in security watch.
 6    allow him to participate in the hearing without having to pull              6   A.    Yes. When it comes to being on -- on suicide watch, there's
 7    him out and thus require him to wear a mask. That was                       7   not necessarily an immediate concern like they would use paper
 8    unacceptable to him because of the sound issues as well as being            8   to commit self-harm. But through my experience having worked
 9    in the suicide watch cell unrestrained with no staff immediately            9   out here for eight years and having previously worked in acute
10    available, we couldn't provide him with writing instruments and           10    mental health, I've seen where paper has been used in the
11    things like that. And eye glasses was another thing that he had           11    furtherance of self-injurious behavior such as to cover the
12    demanded. All things that we normally do not afford to                    12    windows so that staff can't see what's going on. To jam it into
13    offenders that are on suicide watch because of the potential              13    the edges of the door to a point where they actually become
14    they use them for self-injury.                                            14    unable to be opened without the use of a tool to do so. All
15    Q. I understand that IDOC would love to have this situation               15    things that could prohibit staff from intervening in an active
16    resolved but in the meantime, short of Mr. Williams cooperating           16    self-injury.
17    with staff and receiving a mental health assessment that will             17    Q. And do you have those concerns that Mr. Williams may use
18    allow him to potentially receive access to additional property,           18    paper in that way?
19    how is IDOC in the meantime providing or advising Mr. Williams            19    A.    I think based on my experience, yes, I do. Just kind of
20    of legal mail he receives?                                                20    given his demeanor, his repeated insistence of being suicidal
21    A.   So in keeping with our policies, we deliver the mail to the          21    and homicidal and I would say some of the methodical methods
22    inmate and we open it in their presence. This remains unchanged           22    that he's used for various things, I do believe it's within his
23    while he's on suicide watch. The officer will come to the                 23    capability and potentially his motivation to do so.
24    window. And again, it's a big window so there's no -- like                24    Q. Are you aware that Mr. Williams has an attorney appointed by
25    there's no obscureness of what they're doing. The officer opens           25    the State court in Idaho to help him in a post-conviction relief
                                                                        20                                                                              22
 1    the legal mail in his presence, skims through just to make sure             1   proceeding?
 2    there's no contraband or any potentially dangerous items in                 2   A.    I do not. I was not aware.
 3    there.                                                                      3   Q. Are you aware of any barriers that currently exist between
 4               And then our procedure that we had initiated was that            4   Mr. Williams' ability to correspond with his court-appointed
 5    we would hold the legal mail up to the window, give him an                  5   counsel in that case?
 6    opportunity to read it, change the pages as needed and then                 6   A.    I would say the only hindrance would be just the fact that
 7    store it in a crate that's kept nearby.                                     7   he is on suicide watch and unable to participate in that
 8               More recently, Mr. Williams has expressed an inability           8   directly and having to do it through intermediaries.
 9    to read without his glasses though we have witnessed him reading            9   Q. And are you aware of any attempts by Mr. Williams to reach
10    without any noticeable strain items that are held up to his               10    out to his counsel?
11    window such as concern forms and things like that.                        11    A.    None that I have personal knowledge of.
12    Q. And has IDOC provided Mr. Williams with the opportunity to             12    Q. And are you aware of any need or attempts by Mr. Williams'
13    use a transcriptionist or a scribe to complete concern forms,             13    attorney to access Mr. Williams?
14    grievance forms and letters to the Court?                                 14    A.    I'm not aware.
15    A.   Yes. We have allowed -- like his grievances, his concern             15    Q. If Mr. Williams or Mr. Williams' attorneys need to
16    forms are dictated to usually a security officer who fills it             16    correspond together, is Mr. Williams able to do that by mail or
17    out for him and then submits it on his behalf. As far as                  17    even in person if it becomes necessary?
18    letters to the Court, it is my understanding that the paralegal           18    A.    I would say yes. Certainly in person as long as, you know,
19    has done so and submitted those. I don't know if any other                19    we maintain, you know, between the door -- the security between
20    staff have done letters for him.                                          20    the door. As far as writing, I know we've offered him the
21               We have offered -- or I know it had been proposed to           21    inmate that could dictate letters for him and such. Like I said
22    him to have like an inmate volunteer that would actually assist           22    earlier, he refused if it was regarding a legal matter. I
23    him with writing out such papers. But he refused to have                  23    believe he can -- I don't know for sure but I believe he can
24    another inmate do that even on a voluntary basis and insisted             24    access the paralegal to assist him with that as well.
25    that a staff member do it. And I think he's made a number of              25    Q. Okay. And have you personally instructed Mr. Williams to
7 of 11 sheets                                                        Page 19 to 22 of 33                                           10/12/2020 07:45:18 PM
                          Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 8 of 11
                                                                         23                                                                               25
 1   contact the ISCC paralegal if he has any requests regarding the               1   he had received some court ordered paperwork. So the order came
 2   need for assistance to file legal pleadings?                                  2   down that he would not receive any further items aside from what
 3   A.   Yes, I have.                                                             3   he had in his possession due to the concerns for his self-
 4   Q.   And has Mr. Williams taken the paralegal up on any of those              4   injurious behavior.
 5   offers or requested any assistance to your knowledge?                         5   Q. And does Mr. Williams still have access to the safety pen?
 6   A.   To my knowledge, I believe in the time that I've been his                6   A.    Yes, sir.
 7   assigned point of contact, I have seen him submit either one or               7              MR. HALL: No further questions at this time, Your
 8   two access to court request forms directly to the paralegal. I                8   Honor.
 9   do know from her logs that she has assisted him with mailings                 9              COURT: I'm confused about those last answers,
10   and things of that nature and e-filings at his request.                     10    Lieutenant. You said he was ordered not to have what you refer
11   Q.   And now what are the security concerns with providing an               11    to as the safety pen after it was discovered but then you just
12   inmate in suicide watch with a pen or other writing utensil?                12    said that he still has it.
13   A.   He would be -- the potential for it to be used in a self-              13               WITNESS: That is correct, sir. It was the direction I
14   injurious manner. Typically speaking like any kind of hard                  14    received from my administration that we would not take the pen
15   plastic. Even like food containers. They'll do alternative                  15    from him.
16   food containers, for example, if they're concerned about them               16               COURT: And when was that?
17   being used for self injury.                                                 17               WITNESS: That would have been -- it was the day that
18   Q.   And you mention that Mr. Williams' cell was searched                   18    we conducted the search so I don't have the exact date in front
19   recently.                                                                   19    of me but approximately a week to a week and a half ago.
20   A.   Uh-huh. Yes, sir.                                                      20               COURT: All right. I'm not going to ask anymore
21   Q.   And when was that if you recall?                                       21    questions because I think we've already done more of an
22   A.   Oh, I believe -- I would say it was a week, week and a half            22    evidentiary record than I probably set out to do. So thank you,
23   ago.                                                                        23    Lieutenant.
24   Q.   And were -- was there any contraband or any pens or writing            24               All right. Mr. Hall, then let me ask you, what has my
25   instruments found during that search to your knowledge?                     25    attention -- and I think one of the things I'm going to do is

                                                                         24                                                                               26
 1   A.   There was one small safety pen, like a little flex pen, that             1   we'll get a transcript made of this hearing and then I'll send a
 2   was located in there. Not one that we'd be concerned about                    2   hard copy of it to ISCC. There's so many acronyms out there, I
 3   self-injury for.                                                              3   sometimes get them mixed up but to the facility where Mr.
 4   Q.   Okay. And --                                                             4   Williams is housed and have -- have you follow whatever
 5               COURT: Just a moment. Did you say pin, p-i-n, or pen,             5   procedures you're currently doing so that he can read what took
 6   p-e-n?                                                                        6   place.
 7               WITNESS: P-e-n, sir.                                              7              But here's -- let me describe to you so you have an
 8               COURT: Okay.                                                      8   opportunity to respond to it. One of the things that your
 9   BY MR. HALL:                                                                  9   briefing focuses upon is that you say, well, he's been able to
10   Q.   Lieutenant Maddox, would you describe this safety pen?                 10    file all these things and you make a list of the four or five
11   A.   Yes. It's about -- I'd say it's about three inches long of             11    things that he's filed in this case. Then elsewhere, your
12   soft highly bendable plastic. It would be very difficult to use             12    briefing and the declarations you've submitted describe that
13   in any kind of self-injurious manner because it would flex so               13    he's been in suicide solitary -- suicide watch solitary custody
14   much. And it's basically just kind of like a silicon or rubber              14    since July 10 of this year which is nearly three months now
15   tube with the insert of a pen inside of it and just a little                15    which is to include not having any paper or anything to write
16   ball point pen head.                                                        16    with.
17   Q.   And what's your understanding as to how Mr. Williams came              17               Now I'm hearing Lieutenant Maddox say that he had
18   into possession of that pen?                                                18    what's known as a safety pen which Lieutenant Maddox also said
19   A.   It's my understanding that he had been released from suicide           19    is something that there's not the same concerns about in terms
20   watch -- it would have been quite a while ago. Either like a                20    of being able to use it for self-injurious behavior and that he
21   month or two ago and he received it upon his release.                       21    was allowed to keep it.
22   Apparently, he was -- apparently, he was then put back on watch             22               And Mr. Williams says in what he has filed that he has
23   and was able to retain the pen on his person.                               23    these other State cases -- post-conviction relief cases. I
24               And it's my understanding the clinical staff weighed in         24    don't know whether he's got a habeas case or equivalent
25   and determined that -- and this is also after my understanding              25    proceeding in State court going on and he's concerned about
10/12/2020 07:45:18 PM                                                 Page 23 to 26 of 33                                                       8 of 11 sheets
                           Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 9 of 11
                                                                         27                                                                            29
 1    deadlines that may affect his ability to continue to keep those            1   the process to have all of his property and legal material in
 2    cases going.                                                               2   his cell on suicide watch which is inappropriate for the reasons
 3               And what I have in front of me is a scenario that               3   addressed in the declarations, then it creates a very complex
 4    notwithstanding the Turner decision appears to be a setting                4   situation for IDOC.
 5    where an inmate, because of his mental health status, has no               5               The plan at this time is for IDOC to continue to
 6    ability to prepare things on his own to file in these other                6   monitor this situation, ensure that Mr. Williams is advised of
 7    proceedings to be able to protect the interest that he may have            7   his legal mail and given an opportunity to correspond with his
 8    there with no prospect of that changing because the prison says            8   counsel and notify IDOC of any special needs or accommodations
 9    that -- because IDOC says none of this is going to change until            9   that he needs in order to meet any legal deadlines.
10    he meets these safety plan requirements that the Department of           10                Apart from that, Mr. Williams' requests have been to
11    Policy insists upon.                                                     11    force IDOC to provide him with all his legal mail which is
12               And that strikes me as a classic catch-22 and,                12    several thousand pages of documents I understand which he hasn't
13    moreover, a catch-22 that is bound up in his mental health               13    articulated a need or any sort of reasonableness in his request.
14    circumstances as to which may prevent him from being -- from             14                COURT: Has IDOC attempted to segregate the mail by
15    complying with what IDOC says he has to comply with in order to          15    case or are they looking at it as a single corpus so to speak of
16    get any of the things that he needs to take action in either             16    everything? Because I know that he has had multiple cases in
17    this case or the other cases.                                            17    our court and I assume probably in the State court but a number
18               So what response would you have to the Court about            18    of those cases are finished. And so if the legal mail includes
19    those concerns?                                                          19    things from those cases, then the necessity for that would be
20               MR. HALL: I think that's an interpretation that Mr.           20    certainly far less than anything that -- in a case that's open
21    Williams has advanced in reading between the lines as reasonable         21    and active.
22    and poses concern and that's the primary reason why I believe            22                MR. HALL: Certainly, Your Honor. I'm not aware nor
23    IDOC has attempted to come up with alternatives.                         23    does the evidence reflect that IDOC is separating out legal mail
24               At the same time, that interpretation is not supported        24    based on the type or venue of an action. I think it's all being
25    by the record. I think there's evidence to suggest that Mr.              25    treated 100 percent consistently.

                                                                         28                                                                            30
 1    Williams is not being -- is misrepresenting certain facts to the           1               COURT: Yeah. I guess what I'm saying is it all just
 2    Court. The reality is IDOC is providing him the ability to                 2   being stored in the same box?
 3    monitor and be advised of legal pleadings that are filed not               3               MR. HALL: I'm not sure about that. I think that he's
 4    only in this case but also in the underlying case and State                4   being advised of it and that it is being held in his legal mail
 5    court which is his post-conviction relief.                                 5   file.
 6               Mr. Williams has an attorney who is -- who is acting on         6               COURT: Okay. All right. Okay. I mean -- and
 7    his behalf. I've personally spoken to that attorney and I can              7   obviously, Mr. Hall, you're aware of the incongruity of the --
 8    attempt to elicit some additional testimony that may be helpful            8   and I understand IDOC's -- the inherent difficulties in dealing
 9    to the Court from this attorney recognizing that Mr. Williams              9   with mental illness in a correctional facility and the need for
10    has an ongoing bar action against this attorney.                         10    the prison facilities to respond to acute crises of mental
11               But the reality is to the extent if there are any             11    illness.
12    actual deadlines that require Mr. Williams to meet, then he              12                Here though, the obvious question is when does acute
13    needs to advise IDOC of the need to do so. And I don't think             13    become something that's not acute anymore and whether there's
14    there's any ability with him receiving pleadings from the Court,         14    some remodeling of the policy needs to be analyzed and sorted
15    if a decision is entered, if a judgment is entered that requires         15    out and I don't -- I'm not suggesting that I have an answer here
16    a timely appeal, that is certainly premature and there's no              16    today but I am -- there are concerns here that I'm trying to
17    evidence on the record that anything is even pending at this             17    sort out.
18    time.                                                                    18                And it would obviously be made much easier if -- it
19               This is I hope the Court understands a very complicated       19    would be better, I should say, if Mr. Williams had made himself
20    situation for my client. They look at suicide watch as a very            20    available today. I will say on the record that I don't intend
21    acute status where people are on it for usually only a day or a          21    to order that he comply with anything relating to what the
22    couple days and these types of issues with access to courts and          22    prison has said is expected of him in terms of any attire to
23    property are often avoided. But if you have an inmate that is            23    come to a hearing of this sort.
24    uncooperative or unable to address any mental health concerns            24                All right. Anything else that you'd want to make me
25    or, on the other hand, Your Honor, maybe trying to manipulate            25    aware of or bring to my attention today in regard to what we've
9 of 11 sheets                                                       Page 27 to 30 of 33                                             10/12/2020 07:45:18 PM
                         Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 10 of 11
                                                                     31
 1   discussed and what I may have -- may be doing in response to
 2   what I have in front of me?
 3            MR. HALL: Your Honor, I would like to refer the Court
 4   to the declarations and I'm sure the Court has an opportunity to
 5   review those before making a decision. There are two
 6   declarations of Walter Campbell, chief psychologist of IDOC,
 7   talking about Mr. Williams. There's also declarations of
 8   Lieutenant Maddox as well as the Deputy Warden Dietz which set
 9   forth the efforts that have been made to provide Mr. Williams
10   with access to courts while on suicide watch.
11            The issue before the Court now is on a motion for TRO,
12   a hearing this Court scheduled which Mr. Williams did not
13   appear. The issue is limited and IDOC is concerned about Mr.
14   Williams' behavior, his actions, very deliberate not to speak
15   with mental health staff which is necessary to help him as well
16   as comply with IDOC policies, but there's no evidence in the
17   record at this point to allow for this Court to determine that
18   Mr. Williams has met his very difficult burden of showing that
19   he is entitled to a mandatory preliminary injunction or TRO.
20            He has not shown how he will succeed on the merits but
21   also that he has failed to show that any, quote, extreme or very
22   serious damage will result if there was a pending deadline that
23   IDOC was not willing to provide him access to the courts that he
24   could meet that, then that would be a potentially different
25   scenario but we don't have that here and there's no evidence to
                                                                     32
 1   support that.
 2            The balance of equities weigh heavily in IDOC's favor
 3   here and the public in that the public, the prisons, the courts
 4   all strive for a system that does not force the courts to
 5   intervene and tell the prisons how to conduct their affairs,
 6   especially on issues of mental health. Access to courts is a
 7   constitutional right, no doubt, but it is limited under the
 8   Turner test and here, IDOC has shown a legitimate penological
 9   interest in their efforts not to provide Mr. Williams unfettered
10   access to all of his legal property yet at the same time
11   maintaining his access to courts in some meaningful way.
12            No further issues, Your Honor. Thank you.
13            COURT: All right. Thank you, Mr. Hall. And I'm aware
14   obviously that this was done on shorter notice than might
15   otherwise be the case but of course that's not unusual in a
16   motion seeking extraordinary relief in setting out some
17   colorable reasons about why that may be necessary.
18            All right. We'll try to get our hands around this as
19   quickly as we can at this end and then issue an order or
20   decision appropriate to whatever course I think I need to take
21   from here on out. I appreciate your argument and we'll be in
22   recess. Thank you.
23            MR. HALL: Thank you, Your Honor.
24                   (Proceedings concluded.)
25
10/12/2020 07:45:18 PM                                             Page 31 to 32 of 33     10 of 11 sheets
                  Case 1:20-cv-00008-REB Document 45 Filed 10/14/20 Page 11 of 11

                                                                                                33



                                  I, court-approved transcriber, certify that the

                      foregoing is a correct transcript from the official electronic

                      sound recording of the proceedings in the above-entitled matter.




                        /s/ Tamara A. Weber                           10/13/20

                      Signature of Approved Transcriber                  Date



                        Tamara A. Weber

                      Typed or Printed Name




11 of 11 sheets                            Page 33 to 33 of 33                      10/12/2020 07:45:18 PM
